Exhibit 10.2

 

LOGO [g98466logo.jpg]

 

RESTRICTED STOCK RIGHTS

AWARD AGREEMENT

 

Issued under the Safeco Long-Term Incentive Plan of 1997

 

VESTING OF YOUR RESTRICTED STOCK RIGHTS WILL BE A TAXABLE EVENT AND WILL RESULT
IN THE RECOGNITION BY YOU OF ORDINARY INCOME IN AN AMOUNT EQUAL TO THE FAIR
MARKET VALUE OF THE SHARES SETTLED. ON EACH SETTLEMENT DATE SAFECO WILL BE
REQUIRED TO COLLECT FROM YOU FEDERAL INCOME TAX WITHHOLDING AS WELL AS OTHER
PAYROLL TAXES REQUIRED TO BE WITHHELD.

 

March 11, 2005

 

«First_Name» «Last_Name»

«Address_1»

«City», «State» «Zip»

 

Safeco Corporation (“Safeco”) hereby grants to «First_Name» «Last_Name»
(“Employee”) the following restricted stock rights pursuant to, and in
accordance with the provisions of, the Safeco Long-Term Incentive Plan of 1997
(the “Plan”).

 

1. Shares Subject to Rights. Safeco shall (i) issue to Employee the respective
number of shares of Safeco common stock (the “Shares”) listed in the following
schedule of dates (the “Settlement Dates”), (ii) at the discretion of the
committee designated by the Board of Directors to administer the Plan (the
“Committee”), make a payment in U.S. dollars of an amount equal to the fair
market value of the Shares attributable to the respective Settlement Date (or
any portion thereof) or (iii) if eligible and at the election of the Employee,
defer the settlement of the Shares pursuant to the terms and conditions of the
Plan and the Deferred Compensation and Supplemental Benefit Plan for Executives
(“DCP”) if, and only if, Employee remains continuously employed by Safeco or a
Safeco subsidiary, as defined in the Plan, up to and including the respective
Settlement Date. Please note that the American Jobs Creation Act enacted on
October 22, 2004 (“AJCA”) may have an impact on the deferral of compensation,
including the settlement of the Shares. Following additional guidance from the
U.S. Department of Treasury, Safeco will evaluate the impact of the AJCA and
will determine if the election to defer the settlement of Shares, in addition to
other types of compensation, will be available to Employee.

 

Settlement Date

--------------------------------------------------------------------------------

   Shares to be Issued on
Settlement Date


--------------------------------------------------------------------------------

     «Vest_1»      «Vest_2»      «Vest_3»      «Vest_4»

Total:

   «Recommended_Shares»

 

Please note that if a designated Settlement Date falls on a weekend, or is
otherwise not a date when investment markets are open, the immediately preceding
regular business date will be the Settlement Date.

 

2. Tax Withholding. As a condition to receiving the Shares attributable to a
Settlement Date or payment for such Shares, as the case may be, employee must
tender to Safeco an amount sufficient to satisfy all applicable federal, state
and local tax withholding requirements (“Tax Requirements”). Unless Employee

 



--------------------------------------------------------------------------------

LOGO [g98466logo.jpg]

«Last_Name», «First_Name»

Restricted Stock Right Award Agreement

March 11, 2005

 

pays Safeco an amount equal to the Tax Requirements by the date established by
the plan administrator, Safeco shall reduce the number of Shares issued to
Employee by the number of Shares which, on the Settlement Date, has a fair
market value equal to the Tax Requirements.

 

3. Termination of Employment. If Employee voluntarily or involuntarily ceases to
be an employee of Safeco or a Safeco subsidiary for any reason other than (i) a
Change in Control, (ii) Employee’s death or disability or (iii) Employee’s
retirement (as defined in paragraph 4 below), Employee shall have no rights to
receive any Shares attributable to Settlement Dates occurring after the date of
termination of employment. Nothing herein shall be construed or interpreted to
confer upon Employee any rights to continued employment by Safeco or a Safeco
subsidiary or to interfere in any way with the right of Safeco, in its sole
discretion, to terminate Employee at any time.

 

4. Death or Disability; Retirement; Change in Control. If (i) Employee’s
employment by Safeco or a Safeco subsidiary terminates by reason of Employee’s
death or disability (as disability is defined in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended, or any successor Code provision),
(ii) Employee’s employment by Safeco or a Safeco subsidiary terminates by reason
of Employee’s retirement or (iii) there is a Change in Control of Safeco, then
as soon as practical following the Change in Control or the date of employment
termination due to death, disability or retirement, Safeco shall issue to
Employee or the personal representative of Employee’s estate all of the unissued
Shares covered by this Award, minus the Tax Requirement, or in lieu thereof, at
the request of Employee or the personal representative, make a cash payment
equal to the fair market value of such Shares, minus the Tax Requirement,
established as of the date of employment termination due to death, disability or
retirement or the date of the Change in Control, as the case may be. Such Shares
shall be issued or payment made without regard to any employment or other
service requirement stated in this Award Agreement. For purposes of this Award
Agreement, an Employee shall be eligible for retirement if the Employee retires
with ten or more years of service with Safeco or a Safeco subsidiary and is (i)
55 or older on the retirement date and (ii) the Employee’s age plus years of
service add up to at least 75.

 

5. Additional Compensation Payments. So long as Employee remains in the
continuous employ of Safeco or a Safeco subsidiary, then, with respect to the
Shares that are to be issued on each Settlement Date hereunder, Safeco shall (i)
pay to Employee during the period commencing with the date hereof and ending on
such Settlement Date, as additional compensation, an amount of cash equal to the
dividends that would have been payable to Employee during such period if
Employee had owned such Shares (“Dividend Equivalents”) or (ii) if eligible and
at the election of the Employee, defer the Dividend Equivalents pursuant to the
terms and conditions of the Plan and the DCP. Such amounts shall be paid on the
regular payroll date that coincides with, or next follows, the applicable
dividend payment dates. Upon termination of employment, Employee’s right to
receive Dividend Equivalents under this paragraph shall immediately cease;
provided; however, that if the termination of employment was due to Employee’s
death or disability (as defined in paragraph 4 above) and occurred after an
ex-dividend date but prior to payment of the dividend, Employee or the personal
representative of Employee’s estate shall be entitled to payment under this
paragraph of an amount equivalent to such dividend.

 

6. Rights Not Transferable. The rights granted to Employee hereunder shall not
be subject to execution, attachment or similar process. Except to the extent the
Plan or the Committee may permit, the rights evidenced by this Award Agreement
may not be assigned, pledged or transferred in any manner, by operation of law
or otherwise, except by will or by the laws of descent and distribution. During
Employee’s lifetime, only Employee or Employee’s guardian may exercise any right
granted hereunder.

 



--------------------------------------------------------------------------------

LOGO [g98466logo.jpg]

«Last_Name», «First_Name»

Restricted Stock Right Award Agreement

March 11, 2005

 

7. Forfeiture.

 

(a) If, at any time within (i) one year after the issuance of Shares or the cash
settlement of rights granted by this Award or (ii) one year after termination of
employment, whichever is later (the “Restricted Period”), Employee engages in
any activity harmful to Safeco’s interests or which is in competition with any
of Safeco’s operations, then Safeco reserves the right to (i) terminate
Employee’s rights under this Award Agreement effective as of the date that
Employee commences such activity (unless terminated sooner by operation of
another term or condition of this Award), and (ii) seek repayment for the value
on the issuance date of the Shares issued during the Restricted Period (or the
cash equivalent paid in lieu thereof).

 

(b) Such harmful or competitive activities include, without limitation, (i)
engaging in conduct related to Employee’s job responsibilities for which either
criminal or civil penalties may be sought; (ii) accepting employment with or
serving as a consultant, advisor or in any other capacity, without Safeco’s
prior written consent, to any party which is in competition with any member or
members of the Safeco group of companies in any of their lines of business;
(iii) disclosing or misusing any confidential information concerning any of the
Safeco companies; and (iv) participating in a hostile attempt to acquire control
of Safeco.

 

(c) Safeco shall have the right to reduce payment of any amounts owed to
Employee (for wages, fringe benefits, unused vacation or any other reason except
as may be prohibited by law) to the extent any amounts are owed to Safeco by
Employee under the foregoing forfeiture provisions.

 

8. Rights as Stockholder. Neither Employee, nor Employee’s personal
representative, heir, legatee or distributee, shall be deemed to be a holder of,
or to have any rights with respect to, any Shares subject to the rights granted
hereunder until such Shares are issued.

 

9. No Separate Fund. Safeco has not set aside or segregated any assets or
established any separate account or fund to insure payment of its obligations
hereunder.

 

10. Provisions of the Safeco Long-Term Incentive Plan of 1997. This Award is
subject to all of the provisions of the Safeco Long-Term Incentive Plan of 1997,
as it may be amended from time to time and, to the extent provided in the Plan,
to all constructions, interpretations, rules and guidelines which the
Compensation Committee may adopt from time to time pursuant to or in connection
with the Plan. Capitalized terms not otherwise defined in this Award Agreement
shall have the meanings assigned to them in the Plan.

 

11. Plan Document. By signing in the space provided below to acknowledge
acceptance of this Award, Employee further acknowledges that Employee has
received a plan summary which includes the text of the Plan and has been
afforded an opportunity to ask any questions that he or she may have regarding
the Plan or the rights granted hereunder.

 

Accepted:

     

Safeco Corporation:

«First_Name» «Last_Name»      

LOGO [g98466img-1.jpg]

Employee ID: «Emp_ID»      

Michael S. McGavick,

Date:

     

Chairman of the Board, President and CEO

 